Citation Nr: 1518846	
Decision Date: 05/01/15    Archive Date: 05/13/15

DOCKET NO.  13-24 898A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel



INTRODUCTION

The Veteran had active service from October 1968 to October 1970.  He died in January 2012.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which denied service connection for the cause of the Veteran's death.  A portion of the claims file is contained in the Virtual VA paperless claims processing system.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At the time of his death, the Veteran was service-connected for peripheral neuropathy of the bilateral upper and bilateral lower extremities, diabetes mellitus type II, depression, residuals of transient ischemic attacks, and erectile dysfunction.  His death certificate indicates the cause of death was cardiopulmonary arrest due to decompensated cardiomyopathy.

The appellant contends that the Veteran had ischemic heart disease which was the result of service, and which contributed to this death.  Notably, the Veteran has documented service in Vietnam during the Vietnam era, and it is presumed he was exposed to Agent Orange.  38 C.F.R. § 3.307(a)(6)(iii).  Ischemic heart disease is listed among those conditions that are presumed to be associated with Agent Orange exposure.  38 C.F.R. § 3.309(e).  Therefore, if the Veteran had ischemic heart disease, it would be presumed to be related to his service.

VA obtained three medical opinions in this case.  An August 2012 VA examiner could not comment as to whether the Veteran had coronary artery disease at the time of his death which contributed to his death without resorting to speculation.  A January 2013 examiner stated that there was no clinical documentation of coronary artery disease, and cited a 2010 cardiology consult, which did not support a diagnosis of coronary artery disease.  A February 2014 examiner stated that the medical records were completely silent about any cardiac disease, including coronary artery disease.

While all three examiners reviewed the claims file, none specifically addressed a November 2010 nuclear scan which revealed mild reversible ischemia involving all inferior wall segments.  The August 2012 VA examiner stated that she did not see any more nuclear stress tests after August 2010.  The January 2013 examiner noted a 2010 cardiology consult, but it is not clear whether this is a reference to the November 2010 nuclear scan.

In any case, further medical comment is needed to determine whether the findings of the November 2010 nuclear scan demonstrate that the Veteran had some form of ischemic heart disease.  For the purposes of this case, "ischemic heart disease" includes, but is not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease and coronary bypass surgery; and stable, unstable, and Prinzmetal's angina.  If it is found that the Veteran did have ischemic heart disease, an additional opinion is needed as to whether such a condition caused or contributed to his death.

Further, the Board notes that all three VA examiners were in agreement that, although decompensated cardiomyopathy was listed as the underlying cause of death, the evidence was not consistent with such a finding, and they were unclear as to how such a diagnosis arose.  They further noted that, in the absence of an autopsy, the true cause of death was unknown.  While the Board acknowledges these findings, the opinion obtained on remand should assume for the purposes of this claim that decompensated cardiomyopathy was the underlying cause of death, as no other cause has been specifically identified.

Finally, an additional medical opinion(s) should be obtained concerning hypertension and any renal disease, as described in more detail below.

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file, including a copy of this remand, to the VA examiner who provided the February 2014 opinion in this case.  The examiner should again review the file, and specifically review the November 2010 nuclear scan which revealed mild reversible ischemia involving all inferior wall segments.  After completing this review, the examiner must answer the following questions:

(a) Does the November 2010 nuclear scan, when viewed with the other evidence of record, indicate that the Veteran had a form of ischemic heart disease?

(b) If the Veteran did have a form of ischemic heart disease, is it at least as likely as not (50 percent or greater probability) that this condition caused or contributed to his death and/or the cardiopulmonary arrest or decompensated cardiomyopathy which led to his death?

When answering question (b), the examiner should assume that the Veteran did have decompensated cardiomyopathy, even though previous examiners have said otherwise.

(c)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's diabetes mellitus either (i) caused or (ii) aggravated his hypertension?  

(d)  If the Veteran's diabetes mellitus either caused or aggravated his hypertension, is it at least as likely as not (50 percent or greater probability) that his hypertension caused or contributed to his death and/or the cardiopulmonary arrest or decompensated cardiomyopathy which led to his death?

(e)  Did the Veteran have renal disease?  If so, is it at least as likely as not (50 percent or greater probability) that the Veteran's diabetes mellitus either (i) caused or (ii) aggravated his renal disease?

(f)  If the Veteran's diabetes mellitus either caused or aggravated any renal disease, is it at least as likely as not (50 percent or greater probability) that his renal disease caused or contributed to his death and/or the cardiopulmonary arrest or decompensated cardiomyopathy which led to his death?

When answering questions (e) and (f), the examiner should acknowledge the January 19, 2012 VA Emergency Department record noting that the Veteran had renal insufficiency.

The examiner must provide a complete rationale for the requested opinions, citing to specific evidence in the file when necessary.  If any of the above requested opinions cannot be made without resorting to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

If the February 2014 VA examiner is not available, then the claims file must be forward to another appropriate examiner, who should comply with the above instructions.

2.  Review the claims file and ensure that the foregoing development actions have been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

3.  After undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the appellant and her representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

